Dore, J.
(dissenting). On the prior appeal for the tax year 1945-46 the evidence showed a sale in August, 1945, of the hotel for $3,000,000. That was the sale of a transient hotel as a going business, one of the assets of which was the subject land and building. The city contended that the sale warranted its total assessment of $1,825,000. The relator argued that because the sale was of a going business and not of realty alone, the price paid did not reflect the value of the realty. This court rejected the city’s contention and found the total value to be $1,765,000: land, $340,000; building, $1,425,000.
Nevertheless, for the tax year 1946-47, the year now in issue, the city assessors increased the assessment to $430,000 for the land, $2,070,000 for the building, a total of $2,500,000, an increase of $735,000 over this court’s value for the previous year, and of $675,000 over their own total assessment for the prior year.
On the trial of the 1946-47 assessment, the city introduced in evidence a sale of the hotel corporation stock in March, 1946, for $3,600,000, and relies mainly on that sale and the income of the hotel business to justify its increased assessment. Sales of realty as such offered in evidence by both city and relator are substantially the same as those in the 1945-46 proceeding. Both building experts testified that reconstruction costs had increased between 6% and 7% since the preceding year.
This court in the 1945-46 proceeding (People ex rel. Chase Nat. Bank v. Chambers, 272 App. Div. 877) correctly regarded the sale of the going hotel business and the income from such business as not constituting conclusive evidence of the value of the realty which is but one of the assets of the going business. (People ex rel. Hotel Astor v. Sexton, 159 Misc. 280, 285, affd. 256 App. Div. 912, motion for leave to appeal denied 280 N. Y. 853; People ex rel. Hotel St. George Corp. v. Lilly, 293 N. Y. 898, revg. 268 App. Div. 830.) We should be consistent with our own sound ruling in the prior year which doubtless influenced the learned Special Term.
The land value of $340,000 found by Special Term should be affirmed. The building value of $1,425,000 should be increased to $1,500,000 to reflect increased reconstruction costs after allowance for depreciation. Accordingly in the extent indicated I dissent and vote so to modify the order appealed from.
Peek, P. J., Glennon, Cohn and Yan Voorhis, JJ., concur in decision; Dore, J., dissents in opinion.
Order modified by fixing the values for the year 1946-47 as follows: land, $400,000; building, $1,750,000; total, $2,150,000, and as so modified affirmed, with $20 costs and disbursements to the appellants. Settle order on notice.